Dismiss and Opinion Filed January 29, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01576-CR

                           THE STATE OF TEXAS, Appellant

                                             V.

                              JULIO REGALADO, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F11-14275

                            MEMORANDUM OPINION
                       Before Justices FitzGerald, Lang, and Fillmore

       Appellant the State of Texas has filed a motion to dismiss the appeal. The motion is

signed by counsel for the State. The Court GRANTS the motion and ORDERS that the appeal

be DISMISSED and this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                   PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
131576F.U05